            Case 2:19-cv-01697-RSM Document 81 Filed 03/31/21 Page 1 of 4




 1                                                                Honorable Ricardo S. Martinez
     Betsy A. Gillaspy, WSBA No. 21340
 2   Chelsey Thorne, WSBA No. 49740
     Gillaspy & Rhode. PLLC
 3   821 Kirkland Avenue, Suite 200
     Kirkland, WA 98033
 4
     Tel: (425) 646-2956
 5   Email: bgillaspy@gillaspyrhode.com
     Email: cthorne@gillaspyrhode.com
 6   Attorney for Minagrex Corporation, d/b/a MGX Stone

 7

 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
     COSMOS GRANITE (WEST), LLC, a
11   Washington limited liability company,            CASE NO.: 2:19-CV-01697-RSM

12                                       Plaintiff,   STIPULATION AND ORDER FOR
     v.                                               WITHDRAWAL AND SUBSTITUTION OF
13                                                    COUNSEL
     MINAGREX CORPORATION, d/b/a MGX
14   Stone,
                              Defendant. [CLERK’S ACTION REQUIRED]
15

16
            COMES NOW Plaintiffs and Defendants herein, by and through their counsel of
17
     record, hereby stipulate to the Court’s entry of the Order withdrawing Blair Michael Russ,
18
     Andrew Morris, and Jacob Brown and the law firm of Tomlinson Bomsztyk Russ, whose
19
     address is stated below, as attorney of record for defendant Minagrex Corporation, d/b/a
20
     MGX Stone and substituting Betsy A. Gillaspy and Chelsey Thorne and the law firm of
21
     Gillaspy & Rhode, PLLC, as attorneys of record for the withdrawing counsel.
22
            Betsy A. Gillaspy and Chelsey Thorne and the law firm of Gillaspy & Rhode, PLLC,
23
     hereby assume all the responsibilities of local counsel per LCR 83.1(d)(2) necessary to
24
     maintain Mark Hill’s pro hac vice admission in this Court.
25


                                                                GILLASPY & RHODE, PLLC
                                                              821 Kirkland Avenue, Suite 200
     STIPULATION AND ORDER FOR WITHDRAWAL AND
     SUBSTITUTION OF COUNSEL - 1
                                                                 Kirkland, Washington 98033
                                                          Phone (425) 646-2956 Fax (425) 462-4995
           Case 2:19-cv-01697-RSM Document 81 Filed 03/31/21 Page 2 of 4




 1         DATED this 26th day of March, 2021.

 2   TOMLINSON BOMSZTYK RUSS                     GILLASPY & RHODE, PLLC
 3
     _____________________________________       _____________________________________
 4
     Blair Michael Russ, WSBA # 40374            Betsy A. Gillaspy, WSBA #21340
 5   Andrew Morris WSBA # 55617                  Chelsey Thorne, WSBA No. 49740
     Jacob Brown WSBA # 44052                    Substituting Attorney for Minagrex
 6   Withdrawing Attorney for Minagrex           Corporation, d/b/a MGX Stone
     Corporation, d/b/a MGX Stone                Gillaspy & Rhode, PLLC
 7   TOMLINSON BOMSZTYK RUSS                     821 Kirkland Avenue, Suite 200
     1000 Second Avenue, Suite 3660              Kirkland, WA 98033
 8   Seattle, WA 98104

 9   SUSMAN GODFREY
10

11   _____________________________________
     Alexander W Aiken (PRO HAC VICE)
12   Rachel S Black
     Benjamin McGregor Manne
13   SUSMAN GODFREY
     1201 Third Ave., Suite 3800
14   Seattle, WA 98101
     206-516-3880
15   aaiken@susmangodfrey.com
     rblack@susmangodfrey.com
16   bmanne@susmangodfrey.com
     Counsel for Cosmos Granite (West), LLC
17

18   ///

19   ///

20   ///

21   ///
22   ///
23
     ///
24
     ///
25


                                                           GILLASPY & RHODE, PLLC
                                                         821 Kirkland Avenue, Suite 200
     STIPULATION AND ORDER FOR WITHDRAWAL AND
     SUBSTITUTION OF COUNSEL - 2
                                                            Kirkland, Washington 98033
                                                     Phone (425) 646-2956 Fax (425) 462-4995
            Case 2:19-cv-01697-RSM Document 81 Filed 03/31/21 Page 3 of 4




 1                                                 ORDER

 2          NOW, THEREFORE, it is hereby ORDERED that the Parties’ Stipulated Motion to
 3   Withdrawal and Substitution of Counsel is GRANTED and Copies of All Further Papers and
 4   Proceedings herein, except original process, shall be served upon the substituted attorneys of
 5   record for defendant Minagrex Corporation, d/b/a MGX Stone.
 6          This withdrawal and substitution of attorneys will be effective immediately.
 7          DATED this 31st day of March, 2021.
 8

 9

10                                               A
                                                 RICARDO S. MARTINEZ
11                                               CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                GILLASPY & RHODE, PLLC
                                                              821 Kirkland Avenue, Suite 200
     STIPULATION AND ORDER FOR WITHDRAWAL AND
     SUBSTITUTION OF COUNSEL - 3
                                                                 Kirkland, Washington 98033
                                                          Phone (425) 646-2956 Fax (425) 462-4995
             Case 2:19-cv-01697-RSM Document 81 Filed 03/31/21 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on this 26th day of March, 2021, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification

 4   of such filing to the following:

 5   Alexander W Aiken (PRO HAC VICE)              Andrew Morris
     Rachel S Black                                Jacob R. Brown
 6   Benjamin McGregor Manne                       Blair Michael Russ
     SUSMAN GODFREY                                TOMLINSON BOMSZTYK RUSS
 7   1201 Third Ave., Suite 3800                   1000 Second Avenue, Suite 3660
     Seattle, WA 98101                             Seattle, WA 98104
 8
     206-516-3880                                  206-621-1871
 9   aaiken@susmangodfrey.com                      acm@tbr-law.com
     rblack@susmangodfrey.com                      jrb@tbr-law.com
10   bmanne@susmangodfrey.com                      bmr@tbr-law.com
     Counsel for Cosmos Granite (West), LLC        Counsel for Minagrex Corporation, d/b/a
11                                                 MGX Stone

12   Mark Hill (Pro Hac Vice)
     Scheef & Stone, LLP
13   2600 Network Blvd, Suite 400
     Frisco, TX 75034
14
     214-472-2100
15   Mark.Hill@solidcounsel.com
     Counsel for Minagrex Corporation, d/b/a
16   MGX Stone

17

18          DATED this _____ day of March, 2021.

19

20                                             ___________________________
                                               Rebecca SaeChao
21

22

23

24

25


                                                              GILLASPY & RHODE, PLLC
                                                            821 Kirkland Avenue, Suite 200
     STIPULATION AND ORDER FOR WITHDRAWAL AND
     SUBSTITUTION OF COUNSEL - 4
                                                               Kirkland, Washington 98033
                                                        Phone (425) 646-2956 Fax (425) 462-4995
